DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0337046 Takeshi Sugita (‘Sugita hereafter), App 16/077871; Filed 05/18/2017
The above references will be referred to hereafter by the names or numbers indicated above. 
Claim status:
Claims 1 - 18 are currently being examined. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, Claims 1 – 9, are drawn towards a method of forming an arc spring and wire would in coil shape with axis curved at both end faces with bearing edges, and is classified in B21F35/00.
Group 2, Claims 10 – 18 are drawn towards a forming device for an arc spring and wire would in coil shape with axis curved at both end faces with bearing edges, and is classified in F16F1/06.
Groups 1 & 2 lack unity of invention because even though the inventions of these groups require the technical features: “an arc spring” This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ‘Sugita. ‘Sugita teaches: A forming method for an arc spring (‘Sugita, Abst, method manufacturing arc-shaped coil spring) in which a wire is wound in a coiled shape with an axis curved and both end faces have respective bearing faces (‘Sugita, Fig 3 shows #20 straight cylinder coil spring, #11 (end portion) and #12 (opposite end portion) are bearing faces, Fig 4a, shows #30 (arc-shaped coil spring) with labels for end faces), comprising: 
a bearing face length determining step of determining (‘Sugita, Para 0069, curvature of the arc-shaped coil spring #30 is a curvature calculated considering deformation caused in a spring manufacturing step.), 
for a semi-finished product prior to curving the axis (‘Sugita, Figs 1, 3 – 5 & 7), whether lengths of the bearing faces on the both end faces in a circumferential direction are respectively within permissible ranges based on end face image information of the both end faces of the semi-finished product imaged in a direction along the axis of the semi-finished product prior to the curving (‘Sugita, Para 0024, 0031, 0064, 0062, Clms 3, 8); 
a rotational position determining step of, 
if the lengths of the bearing faces of the both end faces in the circumferential direction are respectively within the permissible ranges,
determining whether there is a rotational position of the semi-finished product in the circumferential direction (‘Sugita, Para 0004, 0022, determines end portions of arc-shaped coil spring, shortest portion of wire positioned without torsion), 
the rotational position at which the bearing faces on the both end faces are respectively located within predetermined positions in the circumferential direction using the end face image information (‘Sugita, Para 0004, 0022, 0024); 
a specifying step of specifying a rotational position of the semi-finished product at which the bearing faces on the both end faces are respectively located within the predetermined positions in the circumferential direction based on a determining result in the rotational position determining step (‘Sugita, Para 0004, 0022, 0024); a rotation step of rotating the semi-finished product to the specified rotational position (‘Sugita, Abst, Para 0004, 0022, 0024); and 
a formation step of sequentially driving a wedge part into inter-wires of the coiled shape of the semi-finished product while moving the semi-finished product in the direction along the axis prior to the curving (‘Sugita, Fig 5), 
thereby to deform the semi-finished product (‘Sugita, Fig 5). 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/12/2022